In re Margaret Gaines Bezou, applying for writ of certiorari and/or review and mandamus. Civil District Court, Parish of Orleans, Division “I”. Fourth Circuit Court of Appeal. No. C-0977. 436 So.2d 592.
Granted. Execution of the judgment of the trial court is stayed. The case is remanded to the Court of Appeal to decide the merits of the custody issue on the entire record after briefing and argument by the parties. In the meantime, the mother shall retain unlimited custody, (which she has exercised for the entire lives of both children), and the trial court shall retain jurisdiction to fix reasonable visitation privileges in the light of the mother’s relocation outside of Louisiana.
CALOGERO, MARCUS and DENNIS, JJ., would deny the writ.